Name: 2003/329/EC: Commission Decision of 12 May 2003 on transitional measures under Regulation (EC) No 1774/2002 of the European Parliament and of the Council as regards the heat treatment process for manure (Text with EEA relevance) (notified under document number C(2003) 1505)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  deterioration of the environment;  means of agricultural production;  environmental policy
 Date Published: 2003-05-13

 Avis juridique important|32003D03292003/329/EC: Commission Decision of 12 May 2003 on transitional measures under Regulation (EC) No 1774/2002 of the European Parliament and of the Council as regards the heat treatment process for manure (Text with EEA relevance) (notified under document number C(2003) 1505) Official Journal L 117 , 13/05/2003 P. 0051 - 0052Commission Decisionof 12 May 2003on transitional measures under Regulation (EC) No 1774/2002 of the European Parliament and of the Council as regards the heat treatment process for manure(notified under document number C(2003) 1505)(Only the French, Dutch, German, Finnish and Swedish texts are authentic)(Text with EEA relevance)(2003/329/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Regulation (EC) No 1774/2002 of the European Parliament and of the Council of 3 October 2002 laying down health rules concerning animal-by-products not intended for human consumption(1), and in particular Article 32(1) thereof,Whereas:(1) Regulation (EC) No 1774/2002 provides for a complete revision of Community rules concerning animal by-products not intended for human consumption, including the introduction of a number of strict requirements. In addition, it provides that appropriate transitional measures may be adopted.(2) In view of the strict nature of those requirements, it is necessary to provide for transitional measures for Belgium, France, the Netherlands and Finland in order to allow industry sufficient time to adjust. In addition, alternative collection, transport, storage, handling, processing and uses for animal by-products need to be further developed as well as disposal methods for those by-products.(3) Accordingly, as a temporary measure a derogation should be granted to Belgium, France, the Netherlands and Finland to enable them to authorise operators to continue to apply national rules for the heat treatment process for manure.(4) In order to prevent a risk to animal and public health appropriate control systems should be maintained in Belgium, France, the Netherlands and Finland for the period of the transitional measures.(5) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health,HAS ADOPTED THIS DECISION:Article 1Derogation regarding the heat treatment process for manurePursuant to Article 32(1) of Regulation (EC) No 1774/2002 and by way of derogation from paragraph 5(b) of Chapter III of Annex VIII to that Regulation, Belgium, France, the Netherlands and Finland may continue to grant individual approvals, until 31 December 2004 at the latest, to operators of premises and facilities in conformity with national rules, to apply such rules, for the heat treatment process for manure, provided that the national rules:(a) guarantee the overall reduction of pathogens;(b) are only applied in premises and facilities that applied those rules on 1 November 2002; and(c) comply with the rest of the requirements of Chapter III of Annex VIII to Regulation (EC) No 1774/2002.Article 2Control measuresThe competent authority shall take the necessary measures to control compliance by authorised operators of premises and facilities with the conditions set out in Article 1Article 3Withdrawal of approvals and disposal of material not complying with this Decision1. Individual approvals by the competent authority for the heat treatment process for manure shall be immediately and permanently withdrawn in respect of any operator, premises or facilities if the conditions set out in this Decision are no longer fulfilled.2. The competent authority shall withdraw any approvals granted under Article 1 by 31 December 2004 at the latest.The competent authority shall not grant a final approval under Regulation (EC) No 1774/2002 unless on the basis of its inspections it is satisfied that the premises and facilities referred to in Article 1 meet all the requirements of that Regulation.3. Any material that does not comply with the requirements of this Decision shall be disposed of in accordance with the instructions of the competent authority.Article 4Compliance with this Decision by the concerned Member StatesBelgium, France, the Netherlands and Finland shall immediately take the necessary measures to comply with this Decision and shall publish those measures. They shall immediately inform the Commission thereof.Article 5ApplicabilityThis Decision shall apply from 1 May 2003 to 31 December 2004.Article 6AddresseesThis Decision is addressed to the Kingdom of Belgium, the French Republic, the Kingdom of the Netherlands and the Republic of Finland.Done at Brussels, 12 May 2003.For the CommissionDavid ByrneMember of the Commission(1) OJ L 273, 10.10.2002, p. 1.